DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 4, line 4, "a joining portion of the bus bar and the core wire of the cable" is unclear to how this relates to "a joining portion of the bus bar and the core wire of the cable" cited in claim 1.
 	Claim 4, lines 4-5, "the insulating cylindrical protective member" lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (JP 2017-120709) in view of Schloms (DE 102006062850).
 	Ihara et al. discloses a connection structure of a bus bar and a cable comprising a bus bar (metal plate 20, [0022]) that serves as an external terminal; a cable (12) that includes a core wire (14) exposed from an insulation sheath (16) at a terminal, wherein the core wire is joined with the bus bar; a joining portion of the bus bar and the core wire of the cable; and a cut portion (Figs 6-7 and [0040]) that is formed in the core wire at the joining portion with the bus bar (re claim 1).  Ihara et al. also discloses that the cut portion is obtained by cutting the joining portion with the bus bar at a joining direction side of the core wire (re claim 2); and a joining surface of the cut portion that is joined with the bus bar is formed to be a flat surface (Figs 2 & 7) (re claim 3).
 	Ihara et al. does not disclose a protective member covering at least the joining portion of the bus bar and the core wire of the cable (re claims 1 and 4).
 	Schloms discloses a connection structure of a bus bar and a cable comprising an insulating cylindrical protective member (28) that covers a joining portion of the bus bar and a core wire of the cable.  It would have been obvious to one skilled in the art to cover the joining portion of Ihara et al. with the protective member taught by Schloms to protect the joining portion from the environment.
 	Re claim 4, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, ultrasonic welding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schloms in view of Ihara et al.
 	Schloms discloses a connection structure of a bus bar and a cable comprising a bus bar (20) that serves as an external terminal; a cable that includes a core wire (26, Figs 5-6) exposed from an insulation sheath at a terminal, wherein the core wire is joined with the bus bar; and an insulating cylindrical protective member (28) that covers at least a joining portion of the bus bar and the core wire of the cable (re claims 1 and 4).
 	Schloms does not disclose a cut portion that is formed in the core wire at the joining portion with the bus bar (re claim 1).
 	Ihara et al. discloses a connection structure comprising a bus bar and a cable, wherein the cable includes a core wire exposed from an insulation sheath and joined with bus bar, wherein a cut portion (Figs 6-7) that is formed in the core wire at the joining portion with the bus bar (re claim 1), wherein the cut portion is obtained by cutting the joining portion with the bus bar at a joining direction side of the core wire (re claim 2), wherein a joining surface of the cut portion that is joined with the bus bar is formed to be a flat surface (Fig. 2) (re claim 3).
 	It would have been obvious to one skilled in the art to provide a cut portion as taught by Ihara et al. in the core wire of Schloms at the joining portion with the bus bar to reduce the thickness or the overall size of the joining portion.
 	 Re claim 4, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, ultrasonic welding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841